         Case 3:15-cv-00675-JBA Document 1560 Filed 05/27/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                                         ) May 27, 2020
                      Relief Defendants. )
________________________________________ )


             RELIEF DEFENDANTS’ MOTION TO SEAL MOTION FOR FUNDS

       Pursuant to Fed. R. Civ. P. 7 and D. Conn. L. Civ. R. 5(e), Relief Defendants

respectfully request that the Court enter an order sealing the instant Motion and

supporting Memorandum of Law and Relief Defendants’ Motion for Funds.                   Relief

Defendants have filed unredacted versions of this Motion and Memorandum of Law and

Motion for Funds under seal and redacted versions of the same documents publicly.1

       As set forth further in the accompanying memorandum of law, the instant Motion

and Motion for Funds should be sealed. In previously sealing portions of Ms. Ahmed’s

deposition transcript, the Court stated that it “must determine the weight of the

presumption of public access to that document and balance against it any competing

considerations, such as the privacy interest of those resisting disclosure.” [ECF No. 954

at 2 (citing United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995).] “The ‘privacy

1
  Consistent with the privacy interests discussed in this Motion and the accompanying
memorandum of law, Relief Defendants will be serving the sealed versions of their papers solely
on the SEC, the Receiver, and the Defendant, the real parties in interest in this dispute.


10776150v1
         Case 3:15-cv-00675-JBA Document 1560 Filed 05/27/20 Page 2 of 3



interests of innocent third parties . . . should weigh heavily in a court's balancing

equation’ between the presumption of access and a request to seal.” Id. citing

Amodeo, 71 F.3d at 1050. “Both ‘financial records’ and ‘family affairs’ are among those

‘privacy interests’ which may support sealing of documents.” Id. Here, the information

sought sealed deals solely with

                                                                The Motions certainly do

not implicate any public interest. As such, the motions should be sealed.

       WHEREFORE, for the foregoing reasons, and for those reasons set forth in

Relief Defendants’ accompanying memorandum of law, Relief Defendants request that

the Motion to Seal and the Motion for Funds be sealed.

                                               Respectfully Submitted,



                                               By: /s/ Paul E. Knag. ______
                                               Paul E. Knag – ct04194
                                               pknag@murthalaw.com
                                               Murtha Cullina LLP
                                               177 Broad Street, 16th Floor
                                               Stamford, Connecticut 06901
                                               Telephone: 203.653.5400
                                               Facsimile: 203.653.5444


                                               Attorneys for Relief Defendants
                                               I-Cubed Domain, LLC, Shalini Ahmed,
                                               Shalini Ahmed 2014 Grantor Retained
                                               Annuity Trust, Diya Holdings, LLC, Diya
                                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                           2
10776150v1
         Case 3:15-cv-00675-JBA Document 1560 Filed 05/27/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF system.



                                           /s/ Paul E. Knag
                                          Paul E. Knag – ct04194




                                             3
10776150v1
